Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Following the guidance of the 2019 PEG, Examiner has determined the following.
For Step 1 of the eligibility analysis, the claims recite a method and a system, therefore, the claims fall into a statutory category, and pass as eligible subject matter.
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of grouping users in a network community. These actions depict a user joining a social group and thus, recite a social activity. This social activity is described as managing 
Claim 1, which is illustrative of claims 8 and 15; defines the abstract idea by the elements of:
A method of automatically grouping users in a network community using a predetermined identity as a control signal, comprising: receiving at least one resource from a user; 
determining that a[n] identity has a value parameter equivalent to the at least one resource in response to a first operation triggered by the user, wherein the identity is a network logo, and the identity comprises a medal or a headgear; 
sending the identity to a resource repository associated with the user; presenting the identity in a first predetermined display area in response to detecting a second operation indicative of wearing the identity triggered by the user; 
in response to detecting that the identity is presented in the first predetermined display area, determining whether at least one group has a same attribute as the identity displayed in the first predetermined display area; and,
adding the user into the at least one group in response to a determination that the at least one group has the same attribute as the identity.
These claims describe actions undertaken when a user seeks to find and join a community that has interests similar to the user. The claims aptly describe the social activity of managing personal behavior, relationships, or interactions between people. Therefore, they are a certain method of organizing human activity group of abstract idea.

Computer implemented, (computing system);
virtual;
at least one processor; and at least one memory communicatively coupled to the at least one processor and storing instructions that upon execution by the at least one processor cause the computing system to; and,
a non-transitory computer-readable storage medium comprising computer-readable instructions that upon execution on a computing device cause the computing device at least to.
These additional elements simply instruct one to practice the abstract idea of joining a community utilizing a computing system, at least one processor, memory, and a non-transitory computer-readable storage medium comprising computer-readable instructions to perform the method that defines the abstract idea, wherein these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. The element of virtual has been interpreted to mean, “existing or occurring on computers or on the internet”, as defined by Merriam-Webster.  Therefore, it is merely a descriptive term to enhance an identity (an abstract idea element) and adds to the understanding of these aspects as being further computer implementation. This leads to the conclusion that the above claim language is further linking the execution of the 
For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, are not reevaluated in Step 2B.

Dependent claims 2, 9, and 16, contain further recitations to the same abstract idea found in claims 1, 8, and 15. Further claims to user's behaviors in the network community and one or more predetermined rules are inherent aspects of the determining actions for joining a group. Similar behaviors equating to similar interests (or rules.) These claims do not contain anything that is considered an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Dependent claims 3 and 10 contain further recitations to the same abstract idea found in claims 1 and 8. Further claims to virtual identity is among a plurality of virtual identities are different nomenclature for a user’s name or interests. Finding a group to join will be based on these identities. These claims do not contain anything that is considered to be an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.


Dependent claims 7, 14, and 20, contain further recitations to the same abstract idea found in claims 1, 8, and 15. Further claims to sending the message among the at least one group after adding the user into the at least one groups is a basic action taken upon welcoming a new member. A group leader may introduce a new member and the new member may receive a welcome kit. These claims do not contain anything that is considered to be an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Therefore, for the reasons set above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without reciting significantly more.



Response to Arguments
Applicant's arguments filed 08/30/2021, with respect to 35 U.S.C. § 101, have been fully considered but they are not persuasive. Applicant’s remarks, beginning on page 8, discusses 35 U.S.C. § 101, and seeks further examination. Examiner respectfully disagrees and based on the reasoning below, maintains that claims recite an abstract idea.
Applicant’s first argument, on page 8, states claim 1, “as a whole integrates into a practical application.”  Examiner finds this argument not persuasive because analysis is required to be performed under guidance of the 2019 PEG.  Examiner has conducted such analysis, as directed by the PEG (all steps, all prongs), see above, and concluded the claimed language is directed to an abstract idea without integration into a practical application and without reciting significantly more.  
Applicant further argues, on page 9 of Remarks, that claim 1, as a whole, improved a computer network by “automatically grouping users in the network using a predetermined virtual identity as a control signal.”  Examiner finds this argument not persuasive as Applicant sets forth this improvement in a conclusory manner, i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art.  Therefore, the Examiner has determined the claim does not improve technology. Applicant references improvements to “user’s group adding speed” and “improves the user experience” within the Specification, but no technical explanation of the asserted improvement is present in the specification, nor do the claims reflect the asserted improvement.  Furthermore, Examiner maintains a finding that an improvement to the above aspects would be an improvement in the process (method) of joining a 
Applicant further argues that language of a virtual identity as a control signal shows integration into a practical application.  See Remarks, page 9.  Examiner finds this argument not persuasive.  Under Step 2A, Prong Two analysis, Examiner has found the claimed additional elements simply instruct one to practice the abstract idea of joining a community utilizing components as tools to execute the abstract idea. See MPEP 2106.05(f).  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. The element of virtual has been interpreted to mean, “existing or occurring on computers or on the internet”, as defined by Merriam-Webster.  Therefore, it is merely a descriptive term to enhance an identity (an abstract idea element) and adds to the understanding of these aspects as being further computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.
Applicant next argues that the claimed invention amounts to significantly more because “the prior art does not disclose the claimed virtual identity and specific limitations . . . .”  Examiner finds this argument not persuasive as prior art is not a consideration used when analyzing elements under 35 U.S.C. § 101.  Furthermore, Examiner has analyzed the claims, as a whole, and under Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the 

Applicant’s final arguments, see page 10 and 13, filed 08/30/2021, with respect to 35 U.S.C. § 102 and 35 U.S.C. § 103 and claim rejections, have been fully considered and are persuasive.  The rejections of claims 1 - 20 have been withdrawn. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Abhyanker (US20140230030) discloses a method and apparatus for social relationship analysis.  Andler (US20140108386) has a method and system for providing an affinity between entities on a social network.  Andrews (US20160350666) describes inferring a social connection.  Buhr (US20130254278) discloses an apparatus and method for matching users to groups.  Hillerbrand (US20140108156) details methods and systems for extracting and managing latent social networks.  Menon (US20140372329) discusses automated sourcing and screening of candidate profiles.  Norton (US20160050176) discloses systems and methods for establishing a personalized trusted social network.  Ramanathan (US20130006879) discloses social networking services based on business relationships.  Roman (US20120042013) details .  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687